Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-19 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance: 
The Examiner is in agreement with reasons submitted by the Applicant in the After final response presented on 1/14/2022. The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

scanning, by a mobile device, a symbol encoded with bidirectional connection data and presented on a point of sale (POS) system comprising a POS processor, wherein the symbol is encoded with purchase data and wherein the bidirectional connection data is chosen based on a selection at the POS system indicating that the bidirectional connection data is supported by the mobile device; decoding the symbol to obtain the purchase data and the bidirectional connection data, wherein the bidirectional connection data describes a bidirectional connection; generating payment data using the purchase data; establishing the bidirectional connection with the POS system; sending the payment data to the POS system over the bidirectional connection; and receiving payment confirmation from the POS system over the bidirectional connection in response to the sending the payment data.
The cited references generally disclose pairing of two devices using bidirectional data.
Brown teaches performing Bluetooth pairing between a first device and a second device where a first device generates a barcode that encodes Bluetooth pairing data for transmission to the second device, wherein the pairing data comprises a Bluetooth address associated with the first device, and wherein the pairing data further comprises a personal identification number usable to complete the Bluetooth pairing, the barcode is transmitted to the second device, and Bluetooth pairing is performed with the second device.
Zhang teaches data for displaying indicia transmitted between the network device over a network connection. 
The Examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Independent claims 1, 8 and 15 and their dependents 2-7, 9-14, 16-19 are allowable for the reasons identified.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627